Boardman, J.
(dissenting):
I think the complaint was good and sufficent. It is in no respect necessary to give the name of any person in whose presence the slanderous words were said, but they must have been said in the presence of others. That is a sufficient allegation in the complaint. That being so, I think no sufficient case is made why the plaintiff should give the names of his witnesses for the convenience or advantage of the defendant. I do not think'the practice of asking for pai’tfculars is to be encouraged. Slander and libel cases have long been disposed of without the preliminary aid of courts in finding out who the witnesses will be in advance of the trial. Such proceedings are generally simply obstructions to the progress and prompt disposition of litigations.
I think the order should be affirmed, with ten dollars costs and printing disbursements.,
Order reversed, with ten dollars costs and printing disbursements, and motion granted, with ten dollars costs, to abide event.